Name: Council Regulation (EEC) No 2967/93 of 25 October 1993 prohibiting the supply of certain goods to Unita
 Type: Regulation
 Subject Matter: trade;  European construction;  Africa;  international affairs;  oil industry;  parliament
 Date Published: nan

 29 . 10 . 93 Official Journal of the European Communities No L 268/ 1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EEC) No 2967/93 of 25 October 1993 prohibiting the supply of certain goods to Unita Having regard to the proposal from the Commission,THE COUNCIL OF THE EUROPEAN COMMUNITIES, Whereas the United Nations Security Council , acting under Chapter VII of the Charter of the United Nations , adopted resolution 864 (1993) on 15 September 1993 concerning the measures all States have to take with regard to trade with Angola in order to obtain compliance by Unita with previous demands made by the Council and to implement the 'Acordos de Paz' ; Whereas the Security Council has also called upon the United Nations Member States to apply these measures notwithstanding the existence of any rights or obligations conferred or imposed by any international agreement signed, any contract entered into or any licence or permit granted before the date of adoption of the said resolution ; whereas, therefore, the fourth ACP-EEC Convention signed in Lome on 15 December 1989, to which the Community and Angola are parties, does not pose an obstacle to the application of the said Security Council measures ; Whereas the Community and its Member States, meeting within the framework of political cooperation , have expressed their strong support for these measures ; Whereas, under these conditions, it is appropriate for the Community to carry out the said Security Council resolu ­ tion in its field of trade ; Whereas, pursuant to the said resolution , the measures decided upon are applied by the Member States of the United Nations on the basis of notification , by the Secre ­ tary-General of the United Nations, of the points of entry of the territory of Angola which are not affected by the said measures, as communicated to him by the Govern ­ ment of Angola ; whereas such notification reached the Community on 7 October 1993 ; Whereas the Community and its Member States have agreed to have recourse to a Community instrument in order to ensure, inter alia, uniform application of these measures throughout the Community ; Having regard to the Treaty establishing the European Economic Community, and in particular Article 113 thereof, HAS ADOPTED THIS REGULATION : Article 1 1 . As from 7 October 1 993 the following shall be prohibited :  the sale or supply of the petroleum and petroleum products listed in Annex I, whether or not originating in the Community, in the territory of Angola through points of entry other than those referred to in Annex II ,  any activity the object or effect of which is , directly or indirectly, to promote the transactions referred to in the first indent. 2. The Commission is hereby empowered to amend the list which appears in Annex II on the basis of the corresponding notifications given by the Secretary ­ General of the United Nations . Such amendments shall be published in the Official Journal of the European Communities. Article 2 The sale or supply to Angola of the petroleum and petro ­ leum products listed in Annex I which is not prohibited pursuant to Article 1 shall be subject to prior authoriza ­ tion to be issued by the competent authorities of the Member States. Article 3 This Regulation shall apply notwithstanding any rights conferred or obligations imposed by any international agreement signed or any contract entered into or any licence or permit granted before the entry into force of the Regulation . Article 4 Each Member State shall determine the sanctions to be imposed where this Regulation is infringed . No L 268/2 Official Journal of the European Communities 29. 10 . 93 Article 5 This Regulation shall apply to the territories of the Member States to which the Treaty establishing the Euro ­ pean Economic Community is applicable and under the conditions laid down in that Treaty, including their air space, and on board any aircraft or vessel under the juris ­ diction of a Member State, and, elsewhere, to any national of a Member State and to any body incorporated or constituted under the law of a Member State outside the aforementioned territories . Article 6 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Luxembourg, 25 October 1993 . For the Council The President Ph. MAYSTADT 29 . 10. 93 No L 268/3Official Journal of the European Communities ANNEX I CN code Product description 2709 Petroleum oils and oils obtained from bituminous minerals, crude 2710 Petroleum oils and oils obtained from bituminous minerals , other than crude ; pre ­ parations not elsewhere specified or included, containing by weight 70 % or more or petroleum oils or of oils obtained from bituminous minerals, these oils being the basic constituents of the preparations 2711 Petroleum gases and other gaseous hydrocarbons 2712 10 Petroleum jelly 2712 20 00 Paraffin wax containing by weight less than 0,75 % of oil ex 2712 90 'Slack wax', 'scale wax' 2713 Petroleum coke, petroleum bitumen and other residues of petroleum oils or of oils obtained from bituminous minerals 2714 Bitumen and asphalt, natural ; bituminous or oil shale and tar sands ; asphaltites and asphaltic rocks 2715 00 00 Bituminous mixtures based on natural asphalt, on natural bitumen, on petroleum bitumen, on mineral tar or on mineral tar pitch (for example, bituminous mastics, cut ­ backs) 290 1 Acyclic hydrocarbons 2902 1 1 00 Cyclohexane 2902 20 Benzene 2902 30 Toluene 2902 41 00 o-Xylene 2902 42 00 m-Xylene 2902 43 00 p-Xylene 2902 44 Mixed xylene isomers 2902 50 00 Styrene 2902 60 00 Ethylbenzene 2902 70 00 Cumene 2905 1 1 00 Methanol (methyl alcohol) 3403 19 10 Lubricating preparations (including cutting-oil preparations, bolt or nut release pre ­ parations, anti-rust or anti-corrosion preparations and mould release preparations, based on lubricants) and preparations containing, as basic constituents, 70 % or more by weight of petroleum oils or of oils obtained from bituminous minerals but not as the basic constituent 3811 21 00 Additives for lubricating oils containing petroleum oils or oils obtained from bitumi ­ nous minerals 3823 90 10 Petroleum sulphonates , excluding petroleum sulphonates of alkali metals, of ammonium or of ethanolamines ; thiophenated sulphonic acids of oils obtained from bituminous minerals, and their salts No L 268/4 Official Journal of the European Communities 29 . 10 . 93 ANNEX II Points of entry referred to in Article 1 The airports of Luanda and Katumbela (Benguela province) and the ports of Luanda, Malongo (Cabinda province), Lobito (Benguela province) and Namibe (Namibe province).